J-S68017-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                 Appellee              :
                                       :
                  v.                   :
                                       :
JASON ROY WAUGAMAN,                    :
                                       :
                Appellant              :     No. 1859 WDA 2015


        Appeal from the Judgment of Sentence September 30, 2015,
            in the Court of Common Pleas of Allegheny County,
           Criminal Division at No(s): CP-02-CR-0000831-2015

BEFORE: SHOGAN, SOLANO, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.: FILED: OCTOBER 31, 2016

      I join the Majority Memorandum.      Unless the First Amendment was

repealed when I was not looking, giving someone the finger should not

constitute a crime.




*Retired Senior Judge assigned to the Superior Court.